Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 23, 2016

                                      No. 04-16-00240-CR

                                      Clarence WRIGHT,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR0287
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER

         Debra Doolittle’s notification of late reporter’s record is hereby GRANTED. The reporter’s
record is due on or before October 24, 2016.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court